Title: To Benjamin Franklin from Condorcet, 1 May 1780
From: Condorcet
To: Franklin, Benjamin


Monsieur, et très illustre confrere,
le 1er Mai [1780?]
Permettez-moi de reclamer vos bontés pour un gentilhome francais nomé M. de Beaulieu, officier dans la légion de Pulaski, et actuellement renvoié Sur Sa parole à philadelphie. Je vous prie de vouloir bien le recomander à quelqu’un de vos amis, et en même tems vous imformer de la maniere dont il ne Se Conduit. Ce sont Ses parens qui m’ont charge d’avoir L’honeur de vous écrire. Ils voudraient que leur fils ne soit absolument Sans connaissances à philadelphie, et en méme tems ils voudraient Savoir Si l’on y est Content de lui.
Vous connaissez, monsieur, mon cher confrere mon tendre et respectueux devouement
Le Mis. LE Condorcet
 
Addressed: A Monsieur / Monsieur franklin
Notation: Parallel man 1781
